Citation Nr: 0717814	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for impaired vision.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass graft and 
stent placement.

4.  Entitlement to service connection for bilateral knee 
arthralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied entitlement to service connection 
for macular degeneration, refractive error, and presbyopia; 
coronary artery disease, status post coronary artery bypass 
graft and stent placement; arthralgia of both knees; and 
hypertension.  Notice of the decision was sent to the veteran 
by the Montgomery, Alabama RO which has jurisdiction of the 
case.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's macular 
degeneration had its onset in service or preexisted service 
and was permanently worsened therein.   

2.  The veteran's impaired vision due to refractive error is 
not a disease or injury for which compensation benefits are 
paid.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service or preexisted 
service and was permanently worsened therein or that 
hypertension manifested to a compensable degree within one 
year after his separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's CAD either 
had its onset in service or preexisted service and was 
permanently worsened therein, or that it manifested to a 
compensable degree within one year after separation from 
service, or that it is secondary to a service-connected 
disability.   

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of a bilateral knee disability, that a 
bilateral knee disability has been related to his service, or 
that arthritis of the bilateral knee was manifested to a 
compensable degree within one year after separation from 
service. 


CONCLUSIONS OF LAW

1.  Impaired vision was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.304 
(2006).

2.  Hypertension was not incurred in or aggravated by active 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

3.  CAD, status post coronary artery bypass graft and stent 
placement, was not incurred in or aggravated by active 
military service nor may it be presumed to have been incurred 
in service; nor is it secondary to a service-connected 
disability.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).

4.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's active service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and November 
2003; and a rating decision in April 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in January 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, cardiovascular-renal 
disease, and hypertension, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Eye disorder

The veteran seeks entitlement to service connection for an 
eye condition.  

Service medical records show that at the veteran's entrance 
examination in September 1961 his corrected vision was 20/30 
in the right eye and 20/25 in the left eye.  He was assigned 
a profile of "2" for eyes.  His vision was considered as 
nondisabling by the examiner.  In service he complained of 
painful eyes in March 1962 and in August 1962, he was seen at 
the eye clinic for amblyopia of the right eye with corrected 
vision to 20/30.  At the separation examination in October 
1963 it was noted that he wore glasses.  His distant vision 
was 20/40 corrected to 20/30 for the right eye and 20/20 for 
the left eye.  He had amblyopia due to uncorrected amnetropia 
and hyperopia with anisometropia.  His profile was "2" for 
eyes.  

At a VA examination in February 2003, the veteran's vision 
was corrected with hyperopic, astigmatic, and presbyopic 
corrections.  The best corrected visual acuity was 20/40 in 
the right eye and 20/25 in the left eye.  There were no 
visual field defects.  The diagnoses were early bilateral 
macular degeneration (right greater than the left), 
refractive error, and presbyopia.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for impaired vision.

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2006).

During service, amblyopia, amnetropia, hyperopia and 
anisometropia were noted.  However, amblyopia was due to 
amnetropia, which is a refractive error and hyperopia and 
anisometropia are also refractive errors.  As noted above, 
refractive error is not a disease or injury within the 
meaning of applicable law.  38 C.F.R. § 3.303(c) (2006).  
There is a lack of entitlement under the law to service 
connection for refractive error of the eye, unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records show no injury to the eyes.  Refractive error 
of the eye may not be considered a disease or injury 
according to VA law, and there is no competent medical 
evidence of a superimposed disease or injury during service 
that resulted in a decrease in visual acuity.  Thus, a 
chronic acquired eye disorder was not shown in service.

The veteran has current diagnoses of early bilateral macular 
degeneration, refractive error, and presbyopia.  Refractive 
error and presbyopia, a refractive error defect of 
developmental origin, are not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 3.303(c).  The Board has found no 
evidence that macular degeneration was incurred as a result 
of service.  Service medical records fail to reveal any 
chronic problems involving the eyes, with the exception of 
refractive error.  As such, the veteran's service medical 
records do not affirmatively establish that his claimed 
macular degeneration had its onset during military service.

The Board recognizes that the veteran sincerely believes that 
he has impaired vision attributable to his service.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between any current impaired vision 
and his active service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's impaired vision began or 
was aggravated during service.  There is no competent medical 
evidence that the veteran currently has impaired vision which 
constitutes a disability for VA purposes which has been 
linked to his service.  No probative, competent medical 
evidence exists of a relationship between any current 
impaired vision which could constitute a disability for VA 
purposes and any continuity of symptomatology asserted by the 
veteran.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In summary, with regard to claimed impaired vision, the Board 
concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
claimed impaired vision is related to any incident during 
service.  Thus, the preponderance of the evidence is against 
granting service connection, either on a direct or aggravated 
basis.  Since the preponderance of the evidence is against 
this claim, the benefit-of-the- doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim for service connection for 
impaired vision must be denied.

IV. Hypertension

The veteran seeks entitlement to hypertension.  He contends 
that "high normal" blood pressure readings shown in his 
service medical records are sure indicators of hypertension 
and subsequent problems. 

Service medical records are negative for any complaints, 
findings, or diagnosis of hypertension.  At his pre-induction 
examination, his recorded blood pressure was 130/80.  At his 
separation examination in October 1963, his recorded blood 
pressure was 132/80 and his heart and vascular system were 
found to be normal.  Thus, the Board finds that chronic 
hypertension is not shown in service.  

Private medical records show that from April 2001 to October 
2003, four recorded blood pressures were 120/84, 124/72, 
170/88, and 176/90.  This medical evidence shows a current 
diagnosis of hypertension, but does not provide a nexus 
between the veteran's hypertension and service.  

At a February 2003 VA examination, the veteran reported 
having been diagnosed with hypertension many years earlier, 
and prescribed medication which he continued to take.  The 
recorded blood pressure was 184/98.  The diagnosis was 
hypertension, not well controlled.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current hypertension to service.  No available 
medical evidence shows that the veteran suffered from 
hypertension during service.  Furthermore, the Board finds 
that an examination is not needed in this case because the 
evidence does not show any event, injury, or disease in 
service that could be related to the veteran's current 
hypertension.  38 C.F.R. § 3.159(c)(4).

There is no medical evidence of record that shows 
hypertension was manifested to a compensable degree within 
one year from the veteran's date of separation from service.  
Accordingly, entitlement to service connection for 
hypertension on a presumptive basis is not warranted.  38 
C.F.R. §§ 3.307, 3.309.  

Although the veteran reported having been diagnosed with 
hypertension many years earlier, the first medical evidence 
of record shows elevated blood pressure in April 2001.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service). 

The Board has carefully considered the veteran's contentions.  
Although he is competent, as a layman, to report that as to 
which he has personal knowledge, his statements are not 
competent medical evidence of a nexus (that is, a causal 
link) between claimed hypertension and active service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  There is 
no probative, competent medical evidence that the veteran 
currently has hypertension which has been linked to service.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for 
hypertension must be denied.

V.  CAD, status post coronary artery bypass graft and stent 
placement  

The veteran seeks entitlement to service connection for a 
heart disorder claimed as secondary to hypertension.  

As discussed above, the Board did not find that service 
connection was warranted for hypertension.  Therefore 
entitlement to service connection for CAD as secondary to a 
service-connected disorder is not shown.  

In addition, the evidence of record does not show that 
entitlement to service connection is warranted on a direct 
basis for CAD.  There is no evidence of the onset of coronary 
artery disease during service.  The October 1963 separation 
examination had a clinical evaluation of normal for the 
heart.  There is no evidence of a diagnosis of coronary 
artery disease or of symptoms demonstrative of 10 percent 
disabling coronary artery disease during the first year 
following separation from active duty.  The preponderance of 
the evidence is against finding CAD was chronic during active 
duty or during an applicable presumptive period, such that 
any later manifestation is service connected.  

Private medical records from April 2001 to November 2003 show 
a history of coronary artery bypass grafting in 1993 and 
stent placement in February 2003.  The veteran has a 
diagnosis of CAD and is seen for follow-up and treatment.  
This medical evidence does not provide a nexus between the 
veteran's current CAD and service. 

The hiatus in the medical records between the veteran's 
separation from service and the first documentation of CAD, 
and the absence of any other evidence supporting a finding 
that CAD was noted in service or had continuity of 
symptomatology between active duty and the present, is strong 
evidence against awarding service connection for CAD based on 
continuity of symptomatology with a condition noted in 
service.  38 C.F.R. § 3.303(b).  Likewise, the same lack of 
evidence precludes awarding service connection for CAD based 
on evidence of a post-active duty diagnosis shown by all of 
the evidence, including that pertinent to service, to have 
been incurred in such service.  38 C.F.R. § 3.303(d).  In 
sum, to the extent the veteran's claim encompassed allegation 
of incurrence or aggravation during his active duty the 
preponderance of the evidence is against the claim.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for CAD on a direct or 
secondary basis.  There is no probative, competent medical 
evidence that the veteran currently has CAD which has been 
linked to service or to a service-connected disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Accordingly, the claim for service connection for 
CAD must be denied.

VI. Bilateral knee arthralgia

The veteran seeks entitlement to service connection for 
arthritis of the knees secondary to trauma.  

Service medical records show that in January 1962 the veteran 
complained of aching knees for approximately two weeks after 
physical training.  There were no previous injuries.  
Examination revealed good, stable knees with good range of 
motion without pain.  X-rays were negative.  The impression 
was there were no pathological findings.  At the October 1963 
separation examination, the veteran denied having or having 
had swollen or painful joints but reported a history of a 
"trick" or locked knee.  However, there was no comment on 
this by the medical examiner.  The clinical evaluation was 
normal for lower extremities.  The Board finds that, although 
the veteran sought treatment in January 1962 for knee pain, a 
chronic bilateral knee disorder is not shown in service.  

There is no medical evidence of record that shows arthritis 
of the bilateral knee was manifested to a compensable degree 
within one year from the veteran's date of separation from 
service.  Therefore, entitlement to service connection for 
arthritis of the bilateral knee on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

A private doctor's statement regarding a December 2002 
examination noted the veteran's complaint of painful knees 
and a finding of crepitance of knee joints.  There were no x-
ray findings.  The diagnosis was degenerative joint disease 
(DJD) of the knees.  This medical evidence does not link the 
diagnosis to service.  

At a VA examination in February 2003, the veteran reported he 
injured his knees in the military during basic training.  He 
stated that he had pain, stiffness, and swelling in his knees 
since that time.  No surgical procedures had been done.  
Clinical findings were recorded.  The diagnosis was mild 
arthralgia of both knees.  The x-ray report was normal.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for bilateral knee arthralgia.

The veteran reported he had continued knee pain since 
service, however, the first post-service medical evidence of 
record with regard to this claim is December 2002.  In view 
of the lengthy period after separation from service without 
evidence of findings or diagnosis, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

Although a private medical doctor diagnosed DJD of the 
bilateral knee in December 2002 on clinical examination, this 
was not confirmed by x-ray examination in February 2003.  A 
VA examiner in February 2003 diagnosed mild arthralgia of the 
knees.

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 140 (27th ed. 1985); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 at 488 (1991). 
However, absent a diagnosed or identifiable underlying malady 
or condition, pain alone does not in and of itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board recognizes the veteran's own assertions that he has 
a bilateral knee disorder that is related to service.  The 
Board finds that the appellant is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that either has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The statements of the veteran are not competent 
medical evidence as to a nexus between his current bilateral 
knee pain and his service, or to symptomatology since 
service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for arthralgia of the bilateral knee.  
Although arthralgia of the bilateral knee has been diagnosed, 
there is no probative, competent medical evidence of record 
showing a current bilateral knee disability and linking the 
disability to service or to the veteran's complaints of knee 
pain in service.  No probative, competent medical evidence 
exists of a relationship between a bilateral knee disorder 
and any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
bilateral knee arthralgia is a result of an incident in 
service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for impaired vision is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD, status post 
coronary artery bypass graft and stent placement is denied. 

Entitlement to service connection for bilateral knee 
arthralgia is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


